L. CHARLES WRIGHT, Retired Appellate Judge.
The Cromer Company filed an action against Abdullah Shabazz in the District Court of Lowndes County, alleging that Shabazz owed Cromer $601.75. The district court found in favor of Cromer. Sha-bazz appealed that decision to the circuit court. Following a hearing on the evidence, the circuit court granted Cromer’s motion for a directed verdict. Subsequently, Shabazz filed a “Motion for Reconsideration and for New Trial.” The motion was denied as being untimely. Shabazz appeals that denial.
Cromer’s motion for directed verdict was granted on August 30, 1990. Shabazz’s motion for new trial was filed on October 19, 1990. Rule 59(b), Alabama Rules of Civil Procedure, requires that a motion for new trial must be filed no later than 30 days after entry of judgment. The 30-day time period expired prior to Shabazz’s filing. The denial of the posttrial motion was proper. Hallmark v. Hallmark, 381 So.2d 641 (Ala.Civ.App.1980). This case is affirmed.
The foregoing opinion was prepared by Retired Appellate Judge L. CHARLES WRIGHT while serving on active duty status as a judge of this court under the provisions of § 12-18-10(e), Code 1975, and this opinion is hereby adopted as that of the court.
AFFIRMED.
All the Judges concur.